Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 2/8/2022.  Claims 4, 11, 12, 18 and 23 are cancelled. Claims 1-3, 5, 13, 17 and 21 have been amended. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on Ramalingam, Jr. (US 2006/0078741), which is the US publication of EP164587, which is described in the instant invention as describing each component of the newly added two-part kit (See instant USPgPub page 4, paragraph [0082], indicating the structure of the two-part adhesive itself is known in the art, and it is the application of said each part of said adhesive to separate layers to be laminated, which is described as the invention, see page 1, paragraph [0023]).

Claim Objections
Claim 1 objected to because of the following informalities:  Claim 1 recites that component (b) in the kit is “selected from aliphatic amino alcohols comprising a second function group.”  This should by “functional group.” 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3, 5-10, 13-17 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a method of joining a two liquid component adhesive utilizing a first liquid component of an adhesive and a second liquid component.  Applicant further recites the two-liquid component adhesive as a kit comprising a component A and a component B.  The scope of the claims in unclear because nothing in the claims connects the initially recited first liquid component and second liquid component with the component A and component B. 
 The claims previously recited a two-component adhesive, which is known in the art to have two-reactive components that react and cure when mixed, and thus it was clear each surface was to be coated with one reactive component of a two-component adhesive.  Now a kit is separately recited without any clarity with how the kit is connected to the process, nor as to the relationship the components A and B must have to each other so as to constitute a kit.  Thus, the relationship between the first and 
 If this vagueness is intentional, it may constitute new matter since the entire purpose of the instant invention is expressed as extending pot life by separately coating the different parts of a two-part adhesive (See instant USPgPub, page 1, paragraphs [0017] and [0023]).  Thus, Examiner contests Applicant does not have support for coating both parts A and B of the adhesive kit, i.e. component A and B, on each of the layers to be laminated as may interpreted by the vague new kit language.  In the interest of compact prosecution and in line with previous claims and the instant specification, Examiner has assumed component A must be applied to one layer while component B is applied to the other layer, as the first and second liquid components, respectively.  Examiner urges Applicant to remove the confusing “kit” language and merely define the first and second liquid component.  Examiner also requests “two-liquid part component adhesive” be amended back to two-part adhesive.  A two-part adhesive is a term of art as described above.  Two-liquid part is not a term of art to the Examiner’s knowledge and may merely be two separate groupings of liquid that make up the same adhesive.  Applicant can easily recite the adhesive is a two-part adhesive while also specifying each part of that two-part adhesive is applied as a liquid.  Such language would be much clearer than the language currently recited.
al group that includes at least two alcohol groups” and also comprises two primary alcohols at least one secondary or tertiary amine.”  This is incredibly confusing language and leaves it unclear as to the required chemical structure.  The claim appears to recite a functional group on an aliphatic amino alcohol having two alcohols separate from the amino alcohol itself, which also has two alcohols.  This would appear to suggest four alcohols where two of said alcohols appear on a functional group off the main amino alcohol, itself having two alcohols.  However, Examiner can find no evidence of such a compound being described in the instant specification.  The specification repeatedly discussed amines with multiple alcohol groups (See instant USPgPub, page 3, paragraph [0080]) and also an aliphatic amino alcohol having at least two primary alcohols (See page 4, paragraph [0081]), but Examiner can find no evidence of a single functional group on such an amino alcohol that itself has two alcohols.  Therefore, Examiner believes the intention was to merely recite an aliphatic amino alcohol with at least two alcohol groups and a secondary or tertiary amine, not a functional group with two alcohols on amino alcohols with two alcohol groups, since the latter is not supported and since a single functional group with two alcohols on an amino alcohol appears somewhat unusual. Examiner assumes the two alcohols are referred to as functional groups because they are reactive with the isocyanate.
The kit further recites “at least two alcohol groups and the isocyanate group being in an equivalent weight ratio from 1.5:1 and 1:1.2.” Again, this language does not make sense.  It is unclear what is a “equivalent weight ratio” in this context and what ratio specifically is being 
The final portion of the claim appears to recite the function of the functional groups as reactive sites, but this appears to further confuse the language of the kit, and such language would not be necessary if the remainder of the components were more clearly defined. Examiner encourages Applicant to remove the “first functional group” and “second functional group” language because it is somewhat confusing and doesn’t appear to add anything useful to the claims, and merely define the structure of each component being coated and the relative ratio of pertinent groups, if desired.
The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramalingam, Jr. (US 2006/0078741).
Regarding Claim 15, Ramalingam, Jr. teaches a two-part laminating adhesive (See Abstract) having an isocyanate part and an isocyanate reactive-part wherein the two-component reactant when combined under pressure to laminate two films, thus forming a combined and pressed laminated film with the two-part adhesive therebetween (See page 1, paragraph [0001]). Ramalingam, Jr. teaches the component reacting with the isocyanate component may be alcohol and the isocyanate and alcohol groups should be present in around a 1:1 ratio for chain extension (See page 2, paragraph [0012] and page 4, paragraph [0034], teaching desired chain extension, such as when reacting each part of the two-part adhesive have combination, close to a 1:1 ratio of alcohol and isocyanate is ideal; note chain extension should only be cut off when forming the pre-polymer). Ramalingam, Jr. further teaches the isocyanate reactive component B may be aliphatic amino alcohols with a secondary amine and at least two alcohols (See page 4, paragraph [0041], wherein diethanolamine, triethanolamine, and 
Although Ramalingham, Jr. doesn’t teach the adhesives are applied to separate films as individual parts and then combined for lamination, the patentability of a product does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The determination of patentability in product-by-process claims is based on the product itself even though product-by-process claims are limited by and defined by the process.  Id.  Therefore, “[i]f the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  Id.  The resulting laminated adhesive film would be essentially the same regardless of whether the parts were combined prior to coating or combined during press.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4, 8, 13-16, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauriedel et al. (US 4,184,005) in view of Ramalingam, Jr. (US 2006/0078741), or alternatively Ramalingam, Jr. in view of Bauriedel et al.
Regarding Claim 1-2, 15, and 21, Bauriedel et al. teaches a method for producing a multilayer film comprising:
 spreading a first liquid component of a two-component adhesive on a first face of a first layer of film and a second liquid component of the two-component adhesive on a first face of a second layer of film (See col. 1, lines 43-53 and col. 5, lines 56-64, wherein using a roller to coat a thin film implies a uniform, continuous layer across each face since “films” are typically uniform and continuous, and without stating otherwise, it is reasonable to assume the entire face is coated to bond over the entire surface; note 50-1200 cps is a viscosity that is reasonably considered liquid and somewhere in the range of maple syrup to honey, each of which are reasonably considered liquids);
after spreading on the films, bringing the coated faces into contact to form the 2-component adhesive and joining the two layers into a multilayer film and winding the multilayer film directly after bonding (See col. 5, line 65 to col. 6, line 41, and note the laminated films are essentially brought directly to the rolling-up, .e.g. winding, directly after bonding).
Bauriedel et al. teaches a method of employing a two-component solventless adhesive by applying a isocyanate component containing part to one film and an isocyanate-reactive component part to the other film and then pressing them together to allow reaction of the components and create a bonded laminate, wherein the isocyanate functional groups on one and the isocyanate-reactive functional groups on the other film may be in a 1:1 ratio (See col. 1, lines 39-58).  Bauriedel et al. also teaches the isocyanate reactive part may be an aliphatic amino alcohol having a secondary amine and two alcohol groups (See col. 4, lines 58-60, teaching one reactive part with terminal amino groups, includes secondary amines, i.e. -NH-, and two alcohols -OH), but teaches the amino groups is primarily used to react with the isocyanate groups, and 
Ramalingam, Jr. teaches a two-part laminating adhesive (See Abstract) having an isocyanate part and an isocyanate reactive-part wherein the two-component reactant when combined under pressure (See page 1, paragraph [0001]). It would have been apparent two-component adhesive of could have been applied by a process such as in Bauredel et al., wherein each part is separately applied as a liquid (using heat if necessary) to separate respective webs, and the webs laminated under pressure.  Ramalingam, Jr. teaches the component reacting with the isocyanate component may be alcohol and the isocyanate and alcohol groups should be present in around a 1:1 ratio for chain extension (See page 2, paragraph [0012] and page 4, paragraph [0034], teaching desired chain extension, such as when reacting each part of the two-part adhesive have combination, close to a 1:1 ratio of alcohol and isocyanate is ideal; note chain extension should only be cut off when forming the pre-polymer). Ramalingam, Jr. further teaches the isocyanate reactive component B may be aliphatic amino alcohols with a secondary amine and at least two alcohols (See page 4, paragraph [0041], wherein diethanolamine, triethanolamine, and higher di- or tri(alkanolamines) are all aliphatic amino alcohols with a secondary amine and at least two alcohols).
Thus, it would have been obvious to person having ordinary skill in the art at the time of invention to apply the process of Bauriedel et al. to similar laminating two-part adhesives, such as in Ramalingam, Jr., in order to create a larger variety of laminates via the process. Further, it would have been obvious to a person having ordinary skill in 
Regarding Claims 4 and 18, Bauriedel et al. teaches each component may be coated at approximately the same coating density (See col. 5, lines 60-64), suggesting or at least rendering obvious, a weight ratio of about 1:1, which is within the claimed range.
Regarding Claim 14, Bauriedel et al. teaches the sheets may be paper, metal foils or polymers (See col. 6, lines 42-50).
Regarding Claim 16, Bauriedel et al. teaches heating of the coated materials well above room temperature (See col. 3, lines 33-39) and clearly indicate some distance between the pressing and up-rolling where further heating need not occur.  Examiner submits at least some cooling will occur over this distance without further heating.

Regarding Claim 8, Bauriedel et al. teaches heated counter-rotating rollers through which the film layers are conveyed to bring components of the adhesive together at a glue point (See col. 5, lines 65-67, and note it is clear the rollers are .  

Claims 3, 9-10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauriedel et al. and Ranalingam, Jr. as applied to Claim 8 above, and further in view of O’Leary et al. (US 4,342,613).
Regarding Claims 3 and 17, Bauriedel et al. and Ranalingam, Jr.  teach the method of Claim 1 as described above.  Bauriedel et al. is silent as to the coating thickness, but indicates minimal pressure is needed for bonding, thus indicating limited compression occurs during pressing (See col. 5, line 65 to col. 6, line 1).  It would have been apparent thicknesses for known adhesive systems would have predictably been suitable in Bauriedel et al. O’Leary teaches the thickness of the final adhesive in a similar laminate system is 0.01 mils to 0.60 mils, i.e. 0.25 to 15.24 microns (See col. 3, lines 48-50).  Examiner submits such thicknesses would have predictably been suitable for Bauriedel et al. and thus it would have been obvious to a person having an ordinary skill in the art at the time of invention to utilize coatings that enable such final adhesive thickness.  Examiner submits in order to arrive at the range of 0.25 to 15.24 microns final thickness on the combined adhesive, the initial coatings would undoubtedly have to be in the 0.3 to 0.8 micron range at least occasionally, e.g. if a 1 micron final adhesive 
Regarding Claims 9 and 10, Bauriedel et al. teaches a system of roller coating adhesives, pressing with rollers, and winding but does not specific illustrate it and is silent on any specific further details.  It would have been obvious similar continuous adhesive bonding systems using two-part adhesives would have predictably been suitable in carrying out the bonding in Bauriedel et al. O’Leary shows a system as described in Bauriedel et al. wherein two coated films are bonded at a nip to combine a two-part adhesives (See Abstract and Fig. 1). O’Leary teaches a small wrap of each film to be joined prior to joining and also shows a wrap of the combined laminate (See Fig. 1 at nip [24]).  It would have been obvious to a person having ordinary skill in the art at the time of invention to wrap the films at the time because doing so would have predictably increased both heating and pressing times. The combined wrap in O’Leary of the left film (sheet A) before and after joining appears to be slightly above 90 degrees, and it would have been apparent such a wrap of the film during joining, i.e. around 90 degrees, of the single films/joined film would have been obvious as a suitable joining method.  Note such the combined range reads on what is instantly claimed (note the .

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauriedel et al. and Ranalingam, Jr.  as applied to Claims 1 and 2, and further in view of VanMehren (US 5,458,926).
Regarding Claims 5, Bauriedel et al. and Ranalingam, Jr.  teach the method of Claims 1 and 2 as described above.  Bauriedel et al. further teaches the adhesive coating occurs via rollers (See col. 5, lines 56-60), but is silent on the specific roll coating systems.  However, metering rollers are known to be connected to adhesive coating rollers, such as adhesive coating rollers, so as to control the amount of adhesive supplied to the coating roller by adjusting the gap between the metering rollers .

Allowable Subject Matter
Claims 6-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The is no specific reason to regulate the metering gap via detection of angular position of a metering roller in an equivalent two-component adhesive application process.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SCOTT W DODDS/Primary Examiner, Art Unit 1746